Citation Nr: 0827535	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO. 07-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
baldness.

2. Entitlement to service connection for baldness.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the RO. 

In April 2008, the veteran had a hearing at the RO before the 
Veterans Law Judge whose name appears at the end of this 
decision. 


FINDINGS OF FACT

1. In an unappealed rating decision, dated in May 1977, the 
RO denied the veteran's claim of entitlement to service 
connection for baldness. 

2. Evidence associated with the record since the RO's May 
1977 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact or raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for baldness. 

3. Baldness was first manifested several years after service, 
and the preponderance of the competent evidence of record 
shows that it is unrelated thereto.




CONCLUSIONS OF LAW

1. The RO's May 1977 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
baldness, is final. 38 U.S.C.A. § 4005 (1976); 38 C.F.R. § 
19.153 (1976).

2. New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
baldness. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3. Baldness is not the result of disease or injury incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for baldness. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide. Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ, in this case the RO) decision 
on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In July 2006, VA notified the veteran of the evidence 
necessary to substantiate his claim and informed him of the 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the veteran 
should provide. The RO stated that the foregoing duties 
applied to all five elements of a service-connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). The letter also informed 
the veteran that it was his responsibility to make sure that 
VA received all requested records that were not in the 
possession of a Federal department or agency. 

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for baldness. Such a claim was denied by the RO in May 1977. 
The RO found that baldness had not been demonstrated in 
service and that it had, probably, been constitutional or 
developmental in nature. The veteran was notified of that 
decision, as well as his appellate rights; however, a notice 
of disagreement was not received with which to initiate an 
appeal. Therefore, that decision became final under the law 
and regulations then in effect. 38 U.S.C. § 4005 (1982); 
38 C.F.R. § 19.192 (1986). 

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material. VA must examine the bases for the denial in the 
prior decision and advise the veteran of the evidence 
necessary to substantiate the element or elements require to 
establish service connection that were found insufficient in 
the previous denial. VA must also notify the veteran of the 
evidence and information necessary to establish entitlement 
to the underlying claim. Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

In July 2006, the RO informed the veteran of the deficits in 
the evidence at the time of the May 1977 decision and the 
requirement to submit new and material evidence to reopen his 
claim of entitlement to service connection for baldness. The 
RO also set forth the criteria for establishing service 
connection for that disability. 

After reviewing the record, the Board finds that the veteran 
has had a meaningful opportunity to participate in the 
development of his claim. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006). It appears that all relevant evidence identified 
by the veteran has been obtained and associated with the 
claims folder. Indeed, he has not identified any outstanding 
evidence, which could be used to support his claim of 
entitlement to service connection for baldness. Therefore, 
further action is unnecessary in order to meet VA's statutory 
duty to assist the veteran in the development of that claim. 
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). Accordingly, the Board will 
proceed to the merits of the appeal. 

Analysis

The veteran contends that his baldness is primarily the 
result of an episode of heat exhaustion in service. 
Therefore, he maintains that service connection is warranted. 
After reviewing the record, however, the Board finds that the 
veteran's baldness was first manifested several years after 
service and that the preponderance of the competent evidence 
of record shows that it is unrelated to service.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131. Service connection may, however, 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

In May 1977, when the RO first considered the veteran's claim 
of entitlement to service connection for baldness, the 
evidence consisted of the following: the veteran's service 
medical records; VA treatment records, including a report 
reflecting the veteran's hospitalization from June to 
July1958; private treatment records; and the report of a July 
1965 VA examination. Such evidence was negative for any 
complaints or clinical findings of baldness in service. Hair 
loss, manifested by frontal thinning, was first reported 
during the veteran's 1958 VA hospitalization. The evidence 
did confirm that in service in June 1953, the veteran had 
experienced heat exhaustion in conjunction with a febrile 
response to a vaccination. However, there was no competent 
evidence of any residual disability or of any relationship 
between the veteran's hair loss and service. Accordingly 
service connection was denied; and, as noted above, that 
decision became final. 38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§ 19.153 (1976). 

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156. Evidence proffered by a claimant to 
reopen a claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim. Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 
Vet. App. 510, 512 (1992). 

New evidence means existing evidence not previously submitted 
to VA decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled. See Elkins v. 
West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's May 1977 decision 
includes a June 2006 opinion from the veteran's primary care 
physician at VA and an April 2007 statement from the 
veteran's wife. The veteran's wife reported that during 
service, the veteran had lost a surprising amount of hair. 
The primary care physician noted the veteran's description of 
a sudden loss of hair on the top of his heard, following an 
episode of heat stroke during basic training. Although the VA 
physician reported that the veteran had male pattern 
baldness, he found it likely as not that the veteran's hair 
loss had been accelerated by that episode. Such evidence is 
presumed credible for the purpose of reopening the claim and 
is new in the sense that it has not previously been before 
the VA. It is also material as it fills key deficits in the 
evidence which led to the prior denial. That is, it suggests 
that the veteran did, in fact, experience hair loss during 
service. It also suggests a nexus between the veteran's heat-
related incident in service and his current baldness. The 
additional evidence is neither cumulative nor redundant of 
that on file in May 1977; and, when considered with the 
evidence previously of record, raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for baldness. Therefore, it is sufficient 
to reopen the claim. To that extent, the appeal is granted. 
Accordingly, a de novo review of the record is warranted.

In addition to the evidence from the veteran's wife and his 
primary care physician at VA, relevant evidence associated 
with the record since 1977 consists of a November 2003 
information letter from the VA Undersecretary for Health 
Benefits; several medical articles reprinted from the 
internet in January 2006; VA medical records reflecting the 
veteran's treatment from June 2006 to March 2007; the report 
of an August 2006 VA dermatologic examination; the transcript 
of a February 2007 hearing held at the RO before a Decision 
Review Officer; the April 2007 statement from the veteran's 
wife; and the transcript of the April 2008 hearing held at 
the RO before the undersigned Veterans Law Judge.

Even if the veteran and his wife are correct that he began to 
lose his hair during service, the preponderance of the entire 
record remains against the veteran's claim. While competent 
to report on matters which are capable of lay observation, 
such as hair loss, neither the veteran nor his wife are 
competent to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). Therefore, their opinions, without more, 
cannot be considered competent evidence of service connection 
for baldness. 

Although the veteran's primary care physician at VA appears 
to lend the requisite medical expertise, he bases his opinion 
primarily on the history reported by the veteran, including 
the claimed proximity of the onset of the veteran's hair loss 
in service to the episode of heat exhaustion. However, the 
evidence, including that compiled in service and during the 
three years after service, remains negative for any residuals 
of the veteran's heat exhaustion, let alone hair loss. 
Because they are in conflict with contemporaneous records, 
the Board finds the veteran's assertions of limited, if any, 
probative value. Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative weight than 
history reported by the veteran). Indeed, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion. See Kowalski v. Nicholson, 19 Vet. App. 171 (2005). 

Nevertheless, in August 2006, the veteran was examined by VA 
to determine the nature and etiology of his baldness. 
Following the examination, the VA examiner concluded that it 
was less likely than not that the veteran's baldness was 
caused by or a result of heat stroke in service. 

In reviewing the record, the Board finds greater probative 
value in the VA examiner's opinion than in that of the 
veteran's primary care physician at VA. Unlike the veteran's 
primary care physician at VA, the VA examiner reviewed the 
veteran's claims file and provided a full rationale for his 
opinion. See Prejean v. West, 13 Vet. App. 444, 448-499 
(2000) (A physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion.) The 
VA examiner noted the relatively short period of elevated 
temperatures associated with the veteran's heat exhaustion, 
as well as the lack of sequelae in service, including end 
organ damage. He further noted that the veteran's hair loss 
had been gradual over a period of six or seven years, rather 
than sudden as seen with hair loss associated with trauma or 
toxic alopecia. In this regard, he cited the lack of effect 
on the hair on other parts of the veteran's body. Finally, 
the VA examiner found no support in the medical literature 
for a cause-and-effect relationship between heat stroke or 
heat exhaustion and baldness. (The internet articles 
submitted by the veteran are similarly negative.) Rather, the 
VA examiner attributed the veteran's loss of hair to male 
pattern baldness. 

In any event, because the preponderance of the competent 
evidence of record is negative for a nexus between the 
veteran's current baldness and any incident in service, he 
cannot meet the criteria for service connection. Accordingly, 
entitlement to service connection for baldness is not 
warranted. To that extent, the appeal is denied.


ORDER

New and material evidence having been received, the request 
to reopen a claim of entitlement to service connection for 
baldness is granted.

Entitlement to service connection for baldness is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


